DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 10/3/2022 is acknowledged.
Claim Objections
Claims 13, 15, 16, 19 and 20 are objected to because of the following informalities:  
In claims 13, 15, 16, 19 and 20 repeated references are made to “such axle”, “such equipment”, “such bored axle” and “such motor vehicle axle”.  The claims have been interpreted such that each use of “such” has been interpreted as “said” since each instance appears to indicate the use of antecedent basis.  The claims should be amended to replace “such” with “said”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "an inner bearing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The term was previously introduced in claim 13.
Claim 18 recites the limitation "an outer bearing surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term was previously introduced in claim 13.
Claim 18 recites the limitation "a threaded terminal portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term was previously introduced in claim 13.
Claim 18 recites the limitation "an oil seal surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The term was previously introduced in claim 13.
Further regarding claim 18, the limitation “said spindle assembly” has been interpreted to refer to “a replacement spindle assembly” recited in claim 13, line 6 which is consistent with the recitation of “said spindle assembly” recited in claim 13, lines 7-12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Shiets (US Patent No. 4,455,732).
Claim 13:
	Shiets teaches a method of repairing a damaged motor vehicle axle (14) (figures 3-10; abstract) comprising the steps of: assembling boring equipment (10, figures 1-3) having a boring axis to said axle (figure 3); aligning said boring axis of said equipment with an axis of said axle (figure 3); boring the axle to a desired inside diameter (c. 4, l. 45-c. 5, l. 4); providing a replacement spindle assembly (116) having an oil seal surface (94), an inner bearing surface (118), an outer bearing surface (120) and a threaded terminal portion (122); said spindle assembly having a region defining an outside diameter greater than said bored inside diameter of said axle (the region having the largest diameter of 116; c. 5, l. 18-20); heating the axle to enlarge it sufficiently to receive said region of said spindle assembly (c. 5, l. 21-28); inserting said spindle assembly into said bored axle (c. 5, l. 21-28; figure 9); and providing a circumferential weld (126) between said spindle assembly and an end of said axle (figure 10).
Claim 16:
	Shiets teaches the step of providing at least one opening (114) in said axle (figure 7) and installing a plug weld (126) in said opening which engages said spindle assembly (figure 10).
Claim 17:
	Shiets teaches that said oil seal surface (94) resides on a seal ring (end of axle 14) that is assembled to said spindle (figure 9).
Claim 18:
	Shiets teaches that said spindle assembly (116) includes a spindle (116) having an inner bearing surface (118), an outer bearing surface (120) and a threaded terminal portion (122) and a seal ring (end of axle 14) secured to said spindle (116) by an interference fit (c. 5, l. 18-28) having an oil seal surface (94).
Claim 19:
	Shiets teaches that said assembling step includes disposing a mounting assembly (82) on said axle (figure 3) and attaching an adjusting base (72) having horizontal and vertical adjusting assemblies to said mounting assembly (figure 3).
Claim 20:
	Shiets teaches the step of removing a damaged portion of said motor vehicle axle (figures 4-7 illustrate removal of the various portions of the original axle to accommodate the replacement spindle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiets.
Claim 14:
	Shiets teaches providing a replacement spindle assembly (116) having an integral monolithic construction (figure 8) and installing said spindle assembly on an inner end of said axle (figure 9) but does not explicitly teach the step of providing a cylindrical liner and installing said liner on an outer surface of said spindle assembly and an inner end of said axle.
	Accordingly, Shiets discloses the claimed invention except for a separate liner forming the outer cylindrical surface of the spindle assembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the spindle assembly as monolithic, as taught by Shiets, or in separate assembled components, as claimed, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  This is further evidenced by applicants’ disclosure that the spindle, seal ring, and liner may be separate components secured together or “may be fabricated as a single component, so that the spindle 300 includes the seal ring 310 and the liner 314, by, for example, forging” (para. [0059]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the spindle assembly as either integral components or separate assembled components since both constructions result in a spindle assembly suitable for repairing the axle of Shiets and the manner of construction involves only routine skill in the art to yield predictable results in the construction of the spindle assembly.
Claim 15:
	See claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726